DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly found reference Sauer (U.S. Publication No. 20020075056) teaches a current sink, wherein the current sink sets a specific bias point to push the one or more transistors into subthreshold (Paragraph 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruhara et al. (U.S. Publication No. 20060087370) in view of Sauer (U.S. Publication No. 20020075056).
Regarding claim 1, Tsuruhara teaches a charge amplifier for a sensor (Abstract and paragraph 4), comprising: an amplifier (Fig.1, 3); a feedback capacitor (Fig.1, 9) connecting an output of the amplifier to an input; and a bleedoff circuit (Fig.1, 30) for bleeding charge from the feedback capacitor comprising one or more transistors (Fig.1, 10 and 11).
Regarding intended use recitation in the preamble, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Tsuruhara is silent about a current sink, wherein the current sink sets a specific bias point to push the one or more transistors into subthreshold.
Sauer teaches a current sink, wherein the current sink sets a specific bias point to push the one or more transistors into subthreshold (Paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sauer’s current sink into Tsuruhara’s amplifier because it would allow Tsuruhara’s transistors to operate in subthreshold region to provide a large resistance to Tsuruhara’s system.
Regarding claim 2, the combination of Tsuruhara and Sauer teaches all the features of claim 1 as outlined above, Sauer further teaches wherein the amplifier is a transconductance amplifier (Paragraph 15).

Regarding claim 3, the combination of Tsuruhara and Sauer teaches all the features of claim 1 as outlined above, Tsuruhara further teaches wherein the bleedoff circuit comprises two transistors connected in series (Paragraph 22).
Regarding claim 5, the combination of Tsuruhara and Sauer teaches all the features of claim 3 as outlined above, Tsuruhara further teaches wherein gates of the two transistors are connected to each other (As shown in Fig.1, gates of 10 and 11 are connected to each other) to ensure that body diodes are not forward biased in the presence of signals which would degrade linearity.
Regarding claim 6, the combination of Tsuruhara and Sauer teaches all the features of claim 5 as outlined above, Tsuruhara further teaches wherein a gate bias tracks changes in an input to maintain the same bias point for the two transistors in the presence of signals (Paragraphs 50-54).
Regarding claim 7, the combination of Tsuruhara and Sauer teaches all the features of claim 3 as outlined above, Tsuruhara further teaches wherein gates of the series connected transistors (Fig.1, 10 and 11) are connected to a terminal of a third transistor (Fig.1, 14).
Regarding claim 8, the combination of Tsuruhara and Sauer teaches all the features of claim 7 as outlined above, Tsuruhara further teaches wherein the third transistor (Fig.1, 14) generates a gate bias for the two transistors due to a constant current flowing into the current sink (Fig.1, “constant-current circuitry CC” and Paragraphs 34 and 50-54).
Regarding claim 9, the combination of Tsuruhara and Sauer teaches all the features of claim 8 as outlined above, Tsuruhara further teaches wherein the current sink (Fig.1, “constant-current circuitry CC” and Paragraphs 34 and 50-54) is located between the gates of the series connected transistors and ground (As shown in Fig.1).
Regarding claim 10, the combination of Tsuruhara and Sauer teaches all the features of claim 9 as outlined above, Tsuruhara further teaches teaches a capacitance of the sensor (Fig.1, 2) between the feedback capacitor and ground.
Regarding claim 11, the combination of Tsuruhara and Sauer teaches all the features of claim 9 as outlined above, Tsuruhara further teaches wherein a feedback impedance is changed by changing the current of the current sink to improve start-up (Paragraphs 41-48).
Regarding claim 25, the combination of Tsuruhara and Sauer teaches all the features of claim 1 as outlined above, Tsuruhara further teaches wherein saturation and buildup of charge on the feedback capacitor is prevented by a resistive bleedoff circuit (Fig.1, 30) connected in parallel with the feedback capacitor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruhara et al. (U.S. Publication No. 20060087370) in view of Sauer (U.S. Publication No. 20020075056) and Peng et al. (U.S. Publication No. 20060273805).
Regarding claim 4, the combination of Tsuruhara and Sauer hara teaches all the features of claim 3 as outlined above, Sauer further teaches wherein the two transistors are biased in subthreshold to implement a resistance (Paragraph 18).
The combination of Tsuruhara and Sauer is silent about the resistance is a linear resistance.
Peng teaches a linear resistance (Paragraph 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use linear resistance in Tsuruhara’s invention because it would improve stability of Tsuruhara’s amplifier.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruhara et al. (U.S. Publication No. 20060087370) in view of Sauer (U.S. Publication No. 20020075056) and Bernstein et al. (U.S. Publication No. 20130104653).
Regarding claim 26, the combination of Tsuruhara and Sauer teaches all the features of claim 2 as outlined above, Sauer further teaches the transconductance amplifier (Paragraph 15).
The combination of Tsuruhara and Sauer is silent about the amplifier receives an input from a tuning fork gyroscope (TFG) at its inverting input.
Bernstein teaches the amplifier (Fig.4B, 474) receives an input from a tuning fork gyroscope (TFG) (Paragraph 2) at its inverting input (As shown in Fig.4B).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Tsuruhara’s amplifier to a tuning fork gyroscope because Tsuruhara’s amplifier could measure output from a tuning fork gyroscope with high accuracy.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruhara et al. (U.S. Publication No. 20060087370) in view of Sauer (U.S. Publication No. 20020075056) and Cazzaniga et al. (U.S. Publication No. 20140300425).
Regarding claim 27, the combination of Tsuruhara and Sauer teaches all the features of claim 1 as outlined above, the combination of Tsuruhara and Sauer is silent about wherein an output of the amplifier is digitized using a band-pass sigma-delta modulator.
Cazzaniga teaches an output of the amplifier is digitized using a band-pass sigma-delta modulator (Paragraphs 29-30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to digitized the output of Tsuruhara’s amplifier with a band-pass sigma-delta because it would convert output of Tsuruhara’s amplifier with high resolution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861